Citation Nr: 1439608	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  14-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to specially adapted housing.
 
2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.L.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned in July 2014, and a transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran has permanent and total service-connected disabilities that result in the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1. The criteria for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).

2.  The criteria for assistance in acquiring a special home adaptation grant have not been met. 38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's disability if he is entitled to compensation for a permanent and total service-connected disability that is due, in relevant part, to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2013).

The Veteran is service connected for the following disabilities: lumbar spine degenerative joint disease, rated 50 percent; right knee degenerative joint disease, rated 40 percent; prostatitis, rated 40 percent; right shoulder degenerative joint disease, rated 30 percent; left knee arthritis, rated 30 percent; left hip degenerative joint disease, rated 20 percent; left shoulder degenerative joint disease, rated 20 percent; left elbow degenerative joint disease, rated 20 percent; right elbow degenerative joint disease, rated 20 percent; radiculopathy of the left lower extremity, rated 20 percent; radiculopathy of the right lower extremity, rated 20 percent; rhinosinusitis, rated 10 percent; arthritis of the right hand, rated 10 percent; arthritis of the left hand, rated 10 percent; degenerative joint disease of the right ankle, rated 10 percent; degenerative joint disease of the left ankle, rated 10 percent; hemorrhoids, rated 0 percent; laceration of the eyelid, rated 0 percent; dermatitis, rated 0 percent; limited extension of the right elbow, rated 0 percent; limited extension of the left elbow, rated 0 percent; hepatitis C, rated 0 percent; limited extension of the left hip, rated 0 percent; and, limited rotation of the right hip, rated 0 percent.  The Veteran's combined disability evaluation is 100 percent.  

In a September 2010 VA examination, it was noted that the Veteran experienced severe functional loss as a result of his joint issues, and that the Veteran needed to use a motorized scooter.  The Veteran could walk 10 to 20 feet with a walker, and he walked approximately 200 steps daily.  In his July 2014 hearing before the undersigned, the Veteran testified that he had very little mobility, and he needed a walker or a cane in order to ambulate around his house.  Thus, resolving all reasonable doubt in favor of the Veteran, and in light of the observation that the Veteran's service-connected disabilities affecting necessitated the use of assistive equipment for ambulation, the Board finds that entitlement to specially adaptive housing is granted. 38 C.F.R. § 5107(b) (West 2002).

As to the claim for a special home adaptation grant, when entitlement to specially adapted housing is not established, a veteran may nevertheless qualify for a special home adaptation grant.  

However, as outlined above, the Veteran has been granted entitlement to specially adaptive housing, which is the greater benefit.  The claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot because this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a). Consequently, the Veteran is not entitled to a special home adaption grant in addition to the aforementioned benefit. 38 U.S.C.A. § 2102 (West 2002); 38 C.F.R. § 3.809(a) (2013).

In this decision, the Board granted the Veteran's claim for entitlement to specially adapted housing, which constitutes a complete grant of the benefit sought on appeal. No discussion of VA's duty to notify or assist is necessary.  As to the claim for entitlement to a special home adaption grant, the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth above, the Veteran's appeal of the claim of entitlement to a special home adaptation grant must be denied as a matter of law.

ORDER

Entitlement to specially adapted housing is granted.
 
Entitlement to a special home adaptation grant is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


